DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 19-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Manaresi (US 2013/0037139, made of record on the IDS dated 3/26/2019) modified by Stern (US 2015/0258544).
Regarding claim 13, Manaresi meets the claimed, A fluidic device (Manaresi [0033] teaches a microfluidic system) comprising: a flow path-side base member that includes a flow path on an upper surface thereof; (Manaresi [0034] teaches a wall or “flow path-side base member” 6, see the channel “flow path” 2 on the upper surface in Figure 3)-4- 010-9214-9044/1/AMERICASU.S. Application No. 16/241,684046306.00035 Non-Final Office Action dated March 3, 2021 a valve part that is configured to be deformed by a fluid to open and close  the flow path; (Manaresi [0062] and [0066] describe a closing element “valve” 10, Manaresi and [0074]-[0080] teach a pneumatic device generates pressure on the closing element “valve” to open or close to open or close a connection “flow path” between two segments) a seal section that is integrally formed with the valve part and that seals the fluid by coming in contact with a member that supplies the fluid; (Manaresi [0062] describes a closing portion 14 “seal” formed with the valve part “closing element” 10 that closes) and a base member at which the valve part and the seal section are disposed and which is bonded to the upper surface, (Manaresi [0034] teaches a wall “base” 7, see Figures 3 and 4 showing the closing element “valve” 10 in the wall “base” 7)  wherein the base member includes a first opening section that penetrates therethrough at a position facing the flow path, (Manaresi [0065] describes a hole 9 that extends through the wall, the entire hole that the valve part 10 sits in is the first opening section) and wherein the valve part comprises: a closing section, comprising a thin film, (Manaresi [0066] describes a membrane or “thin film”) that is in contact with the upper surface and that forms a valve (Manaresi [0066] describes an opposition surface “closing section” that opens and closes against the upper surface of a partition 12 on the flow path side member)  which is capable to open the flow path through non-application of pressure by a valve driving section (Manaresi [0066] and [0080] describe the actuator “valve driving section” opens the valve by separating the closing element 10 from the partition 12 by not exerting pressure onto the valve) and to close the flow path by covering the flow path through application of pressure by the valve driving section,(Manaresi [0070] describes the actuator “valve driving section” exerts a positive pressure to close the closing element against the partition 12, see also Figure 3) a cylindrical section that is connected with the closing section and that is formed along an inner circumferential surface of the first opening section, (Manaresi [0067] teaches a side portion “cylindrical portion” 15 that is also connected with the valve that extends upwards along the delimiting surface (inner circumferential surface) of the hole 9.)
 
    PNG
    media_image1.png
    531
    726
    media_image1.png
    Greyscale

No single embodiment of Manaresi meets the claimed, an extension section that is connected with the cylindrical section and that covers a part of a surface of the base member which is in contact with an end portion of the first opening section the seal section includes the extension section, however, the embodiment in Manaresi [0083] describes a relief portion “extension section” 20 that extends beyond the side 15 and contacts the a the top surface of the base member which surrounds the first opening section of hole 9, see Figure 17. Likewise, the embodiment in Manaresi [0083] teaches and a second opening section that includes surfaces of the closing section, the cylindrical section and the extension section (Manaresi [0053] and Figure 3 show the hole 9 is also inside of the valve part 10, the hole inside the valve part 10 and through to the other side is the second opening section, see Figure 17.) 
 
    PNG
    media_image2.png
    474
    739
    media_image2.png
    Greyscale
 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the embodiment of Manaresi with the extension portion of Manaresi in order to form a gasket and improve sealing connection, see Manaresi [0083].
Manaresi [0068] describes the thickness of the closing portion is 100-200 µm and the width of the closing element 10 is 700µm – 2 mm and [0051] describes the diameter of the hole 9 as 100µm – 1mm but no single embodiment or example of Manaresi describes the thickness of the closing section as less than the radial length of the cylindrical section and does  and a thickness of the closing section is less than a shortest length of the cylindrical section in a radial direction. 
Analogous in the field of fluidic devices, Stern does not explicitly meet the claimed, and a thickness of the closing section is less than a shortest length of the cylindrical section in a radial direction, however, Stern [0123] teaches that the geometric features including the film thickness and the geometry of the mating surface of the film affect the degree of sealing of the valve and the stress produced. 
Stern [0123] teaches the film thickness is a result-effective variable which affects the film’s ability to deform which in turn affects the degree of sealing in the valve. Stern [0123] also describes the geometry of the mating surfaces, including the valve body diameter, affect the strain. It would have been obvious to a person of ordinary skill in the art to modify the thickness of the closing section/cylindrical sections in order to optimize the degree of closing or sealing of the valve/seal and to modify the thickness of the cylindrical section valve body diameter) in order to optimize the amount of stress produce, see Stern [0124]. 
Regarding claim 19, modified Manaresi further meets the claimed, The fluidic device according to claim 13, wherein the base member comprises a first surface which is bonded with the flow path-side base member, (Manaresi [0034] teaches another wall (flow path-side base member) 6 connected to the first wall “base” 7) and a second surface located at an opposite side of the first surface, (See top of the base 7 in Manaresi Figure 3 or 4) and the valve part is disposed in the first opening section on a side of the first surface (See Manaresi Figure 3 or 4 for the valve 10 on the first surface side) and the seal section is disposed to protrude from the first opening section on a side of the second surface (Manaresi [0083] describes a relief portion 20 that extends beyond and contacts the second surface, see Figure 17.)
The fluidic device according to claim 19, wherein the seal section has a portion that protrudes toward the second surface and that contacts the second surface (Manaresi [0083] describes a relief portion 20 that extends beyond and contacts the second surface, see Figure 17.)
Regarding claim 22, Manaresi meets the claimed, The fluidic device according to claim 19, wherein the seal section extends in the second surface in a direction separating away from the first opening section (Manaresi [0083] describes a relief portion 20 that extends beyond the second surface, see Figure 17 for the relief portion moving away from the first opening section.)
Regarding claim 23, Manaresi meets the claimed, The fluidic device according to claim 19, wherein the seal section is formed in a flange shape surrounding the first opening section (Manaresi [0083] describes a relief portion 20 that extends beyond the second surface, see Figure 17 for the relief portion forming a flange around the first opening section.)
Regarding claim 24, Manaresi meets the claimed, The fluidic device according to claim 13, wherein the valve part and the seal section are integrally formed with a single member (Manaresi [0062] describes a closing portion 14 “seal” is part of the valve part “closing element” 10, see also Figures 3 or 17.)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over modified Manaresi as applied to claim 20 above, in further view of Shin (US 2009/0152326, made of record on the office action dated 3/3/2021).
Regarding claim 21, modified Manaresi does not meet the claimed, The fluidic device according to claim 20, further comprising an energy director section which is formed so as to protrude from a position surrounding the flow path at a bonding surface of one of the flow path-side base member and the base member, so as to bond the flow path-side base member and the base member.
	Analogous in the field of fluidic devices, Shin meets the claimed, The fluidic device according to claim 20, further comprising an energy director section which is formed so as to protrude from a position surrounding the flow path at a bonding surface of one of the flow path-side base member and the base member, (Shin [0038] and Figure 4A teach an energy director 121 is applied to either a top 120 or bottom 110 board “base or path-side members” around a portion that forms the channel 113 ) so as to bond the flow path-side base member and the base member (Shin [0038] teaches the top and bottom boards are bonded together via melting the energy director.)

    PNG
    media_image3.png
    307
    623
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the filing date to combine the fluidic device of Manaresi with the energy director of Shin in order to bond the top and bottom board together and form the channel, see Shin [0038]-[0039].
Response to Arguments
In response to the amendments filed 2/11/2022, the drawing objections, the objection to claim 13, and the rejections under 35 USC 112 (a) and 112(b) to claim 13 have been withdrawn.
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive.
Applicant remarks (see page 9) that the flow path of Manaresi is closed when pressure is not applied and open when pressure is applied is opposite to what is claimed. Examiner disagrees. Manaresi does not operate under this principle nor is this what is claimed. Manaresi Figures 3 and 4 as well as Manaresi [0070] clearly describe that the closing element 10 is pushed against the partition 12 under pressure from the actuator 11. Pushing the closing element against the partition closes and seals the sections 4 and 5 of the fluidic channel 2, see Figure 3 where the arrow is indicating pressure is applied to closing element 10 and the closing element 10 is touching the partition 12, thereby sealing the channel between segments 4 and 5.  See Manaresi [0080] and Figure 4 showing the opposite, when pressure is not applied (arrow pointing upwards) and the channel between segments 4 and 5 is open.  Examiner also notes claim 13 claims the same, “open the flow path through non-application of pressure” and “close the flow path by covering the flow path through application of pressure” not the opposite as suggested in the remarks.  Manaresi exactly meets these limitations in claim 13. Manaresi also clearly states the sue of a membrane or “thin film” for use in the closing portion 14 of the closing element 10.
Applicant also argues that one would not be motivated by Stern to arrive at the claimed “a thickness of the closing section is less than a shortest length of the cylindrical section in a radial direction” because Stern only describes the thickness as a result effective variable and does not relate the thickness to the radial length of the sidewall. Examiner agrees that Stern does 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744